Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of creating and managing the completion of tasks, among members of an organization.  They describe actions depicting managing personal behavior or interactions between people as well as sales activities or behaviors, which are both categorized as certain methods of organizing human activity and are a grouping of abstract idea.  
Claim 1 defines the abstract idea by the elements of:
creating a task; 
assigning the task to at least one other member of the organization; 
associating one or more subtasks for the assigned task; 
communicating the assigned task and one or more subtasks to the at least one other member of the organization;
assigning an approval for completion of the task to at least one other member of the organization;
providing one or more indicia representing the state of the assigned task; 
communicating the completion of each of the one or more subtasks associated with the assigned task to the at least one other member of the organization; 
soliciting an approval or rejection of the assigned task from the at least one other member of the organization; and,
reporting the approval or rejection of the assigned task.
These claims describe necessary steps used for creating and managing the completion of tasks among members of an organization. Therefore, the claims describe managing personal behavior or interactions between people (members) and the sales activities or behaviors of the organization.  Therefore, they recite certain methods of organizing human activity.  

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: 
an interface; 
linking to the data source (and crm system); and,
using a non-transitory computer readable medium having recorded thereon a computer program operating on a computational machine.
These additional elements simply instruct one to practice the abstract idea of creating and managing the completion of tasks among members of an organization utilizing an interface, non-transitory computer readable medium having recorded thereon a computer program operating on a computational machine to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). Further recitations to linking to a data source and using a crm system are considered an example of use of a computer in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data). Furthermore, these components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using devices recited at a high level of generality to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Dependent claims 2 - 8 contain further embellishments to the same abstract idea found in claim 1. The recitations to subtasks, statuses and checklists, objects associated with a task, parent and child objects, approving and rejecting tasks, updating and completing tasks, and alerting a member about those tasks are further refinements of managing tasks, which is the abstract idea identified. Further recitations to datasets and the CRM system is a recitation to storing data. This is simply linking the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Generally linking the use of the abstract idea to a particular technological environment does not indicate integration into a practical application under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Dependent claim 9 contains a limitation that is a further recitation to the same abstract idea found in claim 1. The recitation to a proxy and a separate data table is to repeat all the task data storage and sharing as discussed above. It is to make a copy of the data and store that data in a computer environment. This is simply linking the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). Furthermore, this claim does not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1 – 9 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2012/0278117), hereinafter, Nguyen, in view of Kurian (US 2012/0158865), hereinafter, Kurian.
Regarding claims 1 and 8, Nguyen discloses a method of organizing and managing completion of tasks among multiple members of a common organization comprising the steps of: providing an interface to a first member of the organization for managing one or more tasks; (“Referring now to FIG. 7, a representative user interface 700 for use in submitting task-related data to a controller is illustrated.” [0030]);
creating a task using the interface; (“Thus, as shown in FIG. 4, team member A can create Task 1 and subsequently delegate portions of Task 1 to various team members, including him/herself.” [0025]);
assigning the task to at least one other member of the organization; (“As used herein, delegation of a task may involve the assignment of at least part, or the entirety, of a task to a team member (including the assigning team member.” [0025]);
associating one or more subtasks for the assigned task; (“Further delegation (or sub-delegation) is treated in the same manner as illustrated by the further delegation of task 1.2 in which team member B has delegated at least some portion of task 1.2 to him/herself as task 1.2.1, and then further delegated at least portions of task 1.2.1 to team members C and D as tasks 1.2.1.1 and 1.2.1.2, respectively.” [0025]);
linking the assigned one or more tasks and one or more subtasks to the data source; (“Specifically, the system 100 comprises a controller 102 operatively connected with a plurality of team member workstations 104, 106 via one or more networks 108. In the embodiment illustrated in FIG. 1, the controller 102 serves as a central point for collecting data relating to a plurality of tasks associated with team members that utilize the system 100.” [0015]);
communicating the assigned task and one or more subtasks to the at least one other member of the organization; (“In operation, a team member may use any of the clients 310-314 to communicate task-related data to and receive data from the web service component 302 and/or the real-time data service component 308.” [0028]);
providing one or more indicia representing the state of the assigned task via the interface; (“…the task event information may comprise a task status indication that includes data or information indicating the current status of the task. For example, the task status information may be confined to relatively simple status indications such as "in process" or "completed." Alternatively, more fine-grained status indications may be employed. For example, the task status information may be a self-reported completion percentage as estimated by the person responsible for the task. Alternatively, the task status information could comprise a more descriptive textual indication, e.g., "not started", "in process", "in process, awaiting other input", "completed, awaiting review", "completed", "deferred", etc.” [0036]);
communicating the completion of each of the one or more subtasks associated with the assigned task to the at least one other member of the organization; (“…the task event information may comprise a task status indication that includes data or information indicating the current status of the task. For example, the task status information may be confined to relatively simple status indications such as "in process" or "completed." Alternatively, more fine-grained status indications may be employed. For example, the task status information may be a self-reported completion percentage as estimated by the person responsible for the task. Alternatively, the task status information could comprise a more descriptive textual indication, e.g., "not started", "in process", "in process, awaiting other input", "completed, awaiting review", "completed", "deferred", etc.” [0036]);
soliciting an approval or rejection of the assigned task from the at least one other member of the organization; (“Alternatively, where the first team member is responsible for the task, the task event information may comprise any of the various task acceptance, a task refusal, a task status or task sub-delegation indications.” [0006]);
reporting the approval or rejection of the assigned task; (“…task event information comprises any data or information concerning a given task that would require an update of that task's data stored in the controller. For example, where the first team member has been assigned the task by the second team member, the task event information may comprise a task acceptance indication whereby the first team member manifests his/her intention to accept the task assigned by the second team member. Alternatively, the task event information may comprise a task refusal indication whereby the first team member manifests his/her intention to refuse the task assigned by the second team member.” [0036]);
wherein the linking of the assigned one or more tasks and one or more subtasks to the data source permit the data source to be autonomously updated in the customer relationship management system upon completion of one or more subtasks, approval of an assigned tasks or rejection of an assigned task; (“Generally, the processing device 204 implements the functionality described herein attributed to the controller 102 whereas the database 208 stores the data (i.e., task even information, updated task information, indications provided by team members, etc.) used to implement the task management functions as described herein.” [0021]; and, “As described in further detail below, the web application implemented by the web service component 302 operates to receive task-related data and provide updates to the data storage component 304 based thereon. Additionally, the web application operates to promulgate such task-related updates to various team members as they become available.” [0023]); and,
wherein each of the steps of providing an interface, linking, providing one or more indicia, communicating the completion, soliciting an approval or rejection and reporting the approval or rejection are performed using a non-transitory computer readable medium having recorded thereon a computer program operating on a computational machine; (“As described above, the system 100 comprises a plurality of team member workstations 104, 106 in communication with each other and the controller 102 via one or more communication channels 206. In an embodiment, each of the team member workstations 104, 106 comprises a processor-based device such as a desktop/laptop/handheld computer, mobile communication device such as a cellular phone, etc. comprising one or more processors 209 in communication with at least one storage component 210. The processor(s) 209 may comprise microprocessors, microcontrollers, digital signal processors, etc. or combinations thereof operating under the control of executable instructions stored in the storage component(s) 210.”).
Not disclosed by Nguyen is assigning an approval for completion of the task to at least one other member of the organization; 
However, Kurian discloses; (“The mark-delegation-as-complete command 720 is a command 120 that causes the task management system 108 to write the delegation-complete update 712 to the database 110, thus recording that the delegation 710 is complete and returning responsibility for completion of the task 708 to the party that initiated the delegation 710 ("delegating party"). In this way, the second party 718 can complete work on the task 708 and then return responsibility for task 708 back to the first party 702 for final approval or the like.” [0069]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to monitor completion of tasks and approval of completion of tasks per the method in Kurian, and apply this method to the task management method of Nguyen because this leads to the intended result of keeping final approval of completion a task to the one party who is best situated to know whether the task is accomplished in the method desired.  Keeping this final authority to one other member of the organization is the best way to manage the many tasks needing to be completed.  

Regarding claim 7, the combination of Nguyen and Kurian discloses all the limitations of claim 1.
Not disclosed by Nguyen is creating an alert associated with an event instance for the assigned task; and providing messaging to at least one other based upon the occurrence of the event instance associated with the created alert.
However, Kurian discloses; (“When the task management system 108 carries out a step (whether automatically or in response to a command), it may transmit a notification, digital message, etc. to notify affected parties (e.g., assigned party, delegating party, delegated party, and so on.” [0047]).
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to have alerts and a visual representation per the method in Kurian, and apply this method to the task management method of Nguyen because this leads to the intended effect of a more efficient management of the tasks within the system itself.  Notifying those who oversee the entirety of multiple tasks is the best way to keep the projects on track and heading to a successful conclusion.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Kurian, further in view of Bodnick (US 2014/0281967), hereinafter, Bodnick.
Regarding claim 2, the combination of Nguyen and Kurian discloses all the limitations of claim 1.  
Not disclosed by Nguyen is creating a checklist of subtasks associated with the assigned task, wherein the subtasks may be visually represented to the at least one dynamically, and wherein the status of each of the subtasks may be visually represented to the at least one other assigned to approve the completion of the task.
However, Bodnick discloses systems and methods that utilize interactive checklists. (“…each interactive checklist can contain one or more steps which can assist a user in completing one or more tasks.” [0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a checklist of tasks per the method of Bodnick, and integrate these checklists into the method and system of task management of Nguyen because this provides a more efficient monitoring of the tasks assigned to the user. Nguyen’s system assigned the tasks; Bodnick adds another level of assisting the user to keep track of progress per each task.

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Kurian, further in view of Motoyama (US 2008/0229313), hereinafter, Motoyama.
Regarding claim 3, the combination of Nguyen and Kurian discloses all the limitations of claim 1.  
Not disclosed by Nguyen is building one or more objects to associate with a task, wherein each of the one or more objects are linked to unique datasets in the customer relationship management system, and wherein each of the linked datasets are configured to be modified and updated as tasks or associated subtasks are completed or approved.
However, Motoyama discloses a task management system that include several examples of object model representation for task management. For example, (“Table 5 illustrates the document object model representation of the task assignment editor 102 (FIG. 1A). Table 5 describes the elements that make up the task assignment editor 102 and corresponding element names and id properties.” [0144]). This paragraph as several other tables within Motoyama demonstrate objects associated with tasks as defined within the instant Specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build objects associated with a task per the method of Motoyama, and integrate these objects into the method and system of task management of Nguyen because this provides a more efficient management of the tasks within the system itself.

Regarding claims 4 – 6, the combination of Nguyen and Kurian discloses all the limitations of claim 1.  Nguyen further discloses wherein at least one of the one or more objects is identified as a parent object, and at least another of the one or more objects is identified as a child object, wherein the child object is associated with the parent object, and wherein the child object is required to be updated and identified as completed prior to the parent object completion. (“In an embodiment, tasks can be stored in the database as task objects with a variety of attributes, such as due date and priority as well as relationships such as child and parent relative to other tasks.” [0023]; and, “Thus, when a task is delegated to a team member, the task object being delegated establishes a parent relationship with a newly created child task object representative of that portion of the parent task being delegated and, conversely, the newly created child task object establishes a child relationship with the delegated task object. Such parent/child relationships are stored as attributes of the respective task objects.” [0025]). 
Nguyen adds; (“Active tasks are those tasks which have no dependent, non-complete child tasks. That is, active tasks either have no dependent child tasks, or the child tasks are marked complete. Conversely, inactive tasks are those which have dependent child tasks that are non-complete. In this sense, an inactive task is one whose completion is dependent upon another team member, whereas an active task, while not necessarily completed, is not dependent upon anyone else.” [0033]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Kurian, in view of Motoyama, further in view of Chaffee (US 2010/0262653), hereinafter, Chaffee.
Regarding claim 9, the combination of Nguyen, Kurian, and Motoyama discloses all the limitations of claim 3.  
Not disclosed by Nguyen is generating a proxy for at least one of the one or more objects, wherein the generated proxy is linked to at least one of the one or more step objects and stored in a separate data table.
However, Chaffee discloses; (“Multiple electronic files may be associated with or attached to the task and viewed by selecting the attachment tab 614. By allowing multiple electronic files to be associated with the task, team members can share documents and document revisions by uploading a copy to the task management system. In some cases, the attached electronic files are read-only and may be removed only by a user designated as the task owner.” [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a proxy per the method of Chaeffee, and integrate this proxy into the method and system of task management of Nguyen because this leads to the intended effect of a more efficient management and storage of the multitude of data generated.

Response to Arguments
Applicant’s remarks filed 06/03/2022 have been fully considered but they are not persuasive. Applicant’s remarks, begins on page 5, and argues that amendments to claims 1, 2, 7, and 8, would now make all claims eligible. Examiner respectfully disagrees with Applicant based on reasoning detailed below.
Applicant first contends that the Examiner’s “…rejection is improper and impermissibly extends the limits of § 101.”  Applicant then discusses four court cases that would purport to show how analysis would be beneficial for Applicant.  Respectfully, however, Applicant makes no arguments as to these cases, therefore, the Examiner cannot comment on any persuasiveness this discussion may have.  

Applicant adds further comments, beginning on page 6, alleging that the Examiner has “…failed to establish ineligibility under the Alice Case or the Eligibility Guidance.”  The Examiner respectfully disagrees with Applicant that “…the Examiner has not met his burden of fully articulating the reasons for the current objection.”  See page 7.  Respectfully, the Examiner believes proof or evidence is not required at Step 2A, Prong One; instead, the burden on the Examiner is to evaluate whether a claim recites a judicial exception.  The Examiner maintains that this burden has been met when detailing in prior Office Actions, as well as this Office Action, that the claims have been analyzed, and recite and detailed above, the claims recite an abstract idea of creating and managing the completion of tasks.  
Applicant argues further, on page 7, that the alleged abstraction is insufficiently presented  and that claim elements have been ignored.  The Examiner respectfully disagrees with Applicant.  The Examiner comments that all claims have been evaluated alone and in combination and the Examiner has differentiated where abstract idea recitations appear and what elements would be considered additional elements beyond these abstract ideas.  These items are noted above as well as in prior Office Actions and include comments as to what the claims recite.  The additional elements have also been linked to their contribution to these claims  Unfortunately for the Applicant, the claim recitations have been determined to be business methods performed within a computer environen.t  This conclusion, per MPEP 2106.05(f) would not lend to these claims as being patent eligible. Therefore, Applicant’s argument about a naked factual assertion unsupported in the record is not persuasive.  
Applicant further argues the Alice decision as support for the instant application.  The Examiner respectfully disagrees with Applicant.  The Examiner asserts that Applicant’s statement is factually incorrect and is not what Alice decision decided.  The Alice decision affirmed a lower court decision and did not rely on evidence to show that an abstract idea is recited. The Examiner again states that analysis per the Alice decision does not require evidence be provided for an alleged abstract idea.  The Examiner believes the burden of identifying abstract ideas has been met and discussed elsewhere in this Office Action.  

Applicant next argues a Streamlined Eligibility Analysis.  See page 7.  The Examiner respectfully finds this argument not persuasive  A streamline analysis might occur is no abstract idea was recited at Prong One. That is not the case here.  At Step 2A, Prong One, the Examiner has determined that the claims recite an abstract idea.  This analysis is detailed above.  Therefore, the Examiner is required to continue through the analysis flowchart and proceed to Step 2A, Prong Two.  This is what the Examiner has completed at instances of prosecution for the instant application.  A detailed explanation is again provided within this Office Action.  The Examiner has analyzed all claims, at all Steps and all Prongs, and determined that the claims are directed to an abstract idea without integration into a practical application and without reciting significantly more.  
Next, Applicant discusses the two-part test for eligibility under 35 U.S.C. § 103.  See page 8.  The Examiner respectfully finds Applicant’s arguments about this test not persuasive based on the reasoning above in this Office Action as well as detailed next. 
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of creating and managing the completion of tasks, among members of an organization.  A claim recites a judicial exception when the judicial exception is “set forth” por “described” in the claim.  As detailed above, newly amended claim 1 describes the abstract idea by the elements of creating a task; assigning a task; associating subtasks with tasks; communication information about the tasks completing the tasks, and reporting completion of the tasks. As noted above, these recitations all depict managing personal behavior or interactions between people as well as sales activities or behaviors within an organization.  Thus, they recite a judicial exception at this step of analysis.  Applicant notes that these items appear to be boilerplate and they recite whole sections of claim.  See page 9.  This comment is accurate because the claim recitations, taken alone and in combination, contain mainly abstract ideas of task management in an organization and recite actions of members of that organization.  Members of an organization performing tasks is a certain method of organizing human activity that has been occurring well before the usage of computer implementation.  Therefore, the Examiner has concluded the claims recite abstract ideas.  
Applicant argues, on page 9, that the limitations are “directed to a technological system” as well as “explain why it is considered an exception”.  See page 9.  The Examiner fins this argument not persuasive because this type of analysis does not occur at Prong One; i.e., at Prong One, recitations to abstract ideas are identified.  Any additional elements are to be discussed next at Prong Two analysis.  This is why the Examiner has conducted and discussed earlier in this Office Action as well as below.  The Examiner has further analyzed the additional elements, those not reciting abstract ideas, to see if they provide for integration into a practical application.  The Examiner’s analysis cites the claim language reciting these abstract ideas and broken out the additional elements and identified any contribution they may provide at Prong Two.  
Applicant makes another argument about the steps of “providing an interface and linking …using a computational machine” as not being an abstract idea.  See page 10.  This argument is not persuasive.  Applicant is again arguing a combination of the abstract idea and additional elements, under analysis at step 2A to show that no abstract idea is recited.  However, this is not a proper analysis.  The mere presence of technology in a claim does not mean there is no abstract idea.  Again, the Examiner points to discussion above where claim elements that recited abstract ideas were separated from any additional elements that were linked to technology.  Unfortunately, Applicant’s use of this technology, was mere implementation with a computer and did not provide for eligibility under a proper 35 U.S.C. § 103 analysis.  
The second part of the ‘directed to’ analysis now occurs at Step 2A, Prong Two, when the Examiner must determine if the judicial exception just identified is integrated into a practical application.  MPEP 2106.04(d) lends guidance here and cites limitations that indicate whether additional elements integrate a judicial exception into a practical application.  As noted above, these additional elements within Applicant’s amended claims include: an interface; linking to the data source (and crm system); and, non-transitory computer readable medium having recorded thereon a computer program operating on a computational machine. Recitations to linking to a data source and using a crm system are considered an example of use of a computer in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data).  Furthermore, these components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 

Applicant next argues eligibility under Step 2B (MPEP 2106.05) and alleges the claims amount to significantly more.  The Examiner respectfully disagrees with Applicant.  For Step 2B of the eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using non-transitory computer readable medium having recorded thereon a computer program operating on a computational machine to perform the communicating of data from a data source to various members of the organization amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  See MPEP 2106.05(f).

Applicant points to related patent 11,182,549, as exhibiting patent eligible material analogous to the instant application.  Since the Examiner cannot comment on the validity of an issued patent and due to the instant claims being different than Applicant’s reference, this argument is not persuasive.   

Applicant’s last argument, on page 13, alleges lack of evidence supporting an assertion that a feature is previously known.  While Applicant is correct in the methodology, this argument is considered moot because the Examiner notes that the issues of what is well-understood, routine or conventional does not get considered ay Step 2A, Prong Two, as made clear in the PEG Guidance.  Further, the use a computer to perform the abstract idea does not require evidence as would be if indicated by something that is well-understood, routine, or conventional.  As the Examiner has made no assertion of an extra-solution activity (at prong Two), no further assessment is required  (at Step 2B) that might involve evidence.  In short, the Examiner’s determination on page 5 and 6 of the previous Office Action does not contain any observation along these lines; therefore, no supporting evidence is necessary.  The Examiner notes that the previous conclusion is aligned with the current conclusion contained within this Office Action.  That conclusion is that claims 1 – 9 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Applicant next discusses patentability of claims under 35 U.S.C. § 103.  See page 13.  In view of the amendments made to the claims, and a new rejection under 35 U.S.C. § 103 included within this Office Action, these arguments are considered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687